Citation Nr: 0118493	
Decision Date: 07/16/01    Archive Date: 07/24/01

DOCKET NO.  98-11 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
skin disorder.

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel



INTRODUCTION

The veteran had active military service from September 1966 
to September 1968.

The Hartford, Connecticut Regional Office (RO) of the 
Department of Veterans Affairs (VA) entered a decision in 
October 1978 denying service connection for a skin disorder.  
The veteran was informed of that adverse determination by 
letter dated October 20, 1978.  He did not appeal within the 
one year prescribed period.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a February 1998 rating decision of RO which denied 
service connection for PTSD and for a skin condition claimed 
as "jungle rot."

A hearing was held before an RO hearing officer in August 
1998.  A subsequent hearing was held at the RO before the 
undersigned Member of the Board in March 2001.  Transcripts 
of the hearings are of record.


FINDINGS OF FACT

1.  The RO's unappealed rating decision of October 1978 was 
the last final disallowance of a claim seeking service 
connection for a skin disorder.  

2.  The additional evidence received since the October 1978 
rating decision is not merely cumulative or redundant of the 
evidence that was then of record, bears directly and 
substantially upon the specific matter under consideration, 
and is so significant that it must be considered in order to 
fairly decide the merits of the veteran's claim.

CONCLUSIONS OF LAW

1.  The October 1978 decision of the RO denying entitlement 
to service connection for a skin disorder is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 3.104(a) (2000).

2.  Evidence submitted since the RO denied entitlement to 
service connection for a skin disorder in October 1978 is new 
and material and the claim is reopened.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under applicable legal criteria, an unappealed rating 
decision of the RO is final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. § 3.104(a) (2000).  However, a claim may be 
reopened if new and material evidence is submitted. 38 
U.S.C.A. § 5108 (West 1991).  

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant and, which by itself, or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).  
Further, when determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
to be presumed.  Justus v. Principi, 3 Vet.App. 510 (1992).

When determining whether new and material evidence has been 
submitted to warrant reopening under 38 U.S.C.A. § 5108, 
consideration must be given to all of the evidence submitted 
since the last final disallowance of the claim, rather than 
since the last time the claim was disallowed on the merits.  
Evans v. Brown, 9 Vet.App. 273 (1996).  The October 1978 RO 
decision was the last final disallowance of the claim.  
Accordingly, the question now before the Board is whether new 
and material evidence, warranting a reopening of the 
appellant's claim, has been added to the record since the 
October 1978 denial.

In September 1998, the United States Court of Appeals for the 
Federal Circuit issued an opinion which overturned the test 
for materiality established by the United States Court of 
Appeals for Veterans Claims (Court) in Colvin v. Derwinski, 1 
Vet. App. 171, 174 (1991) (the so-called "change in 
outcome" test).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  The Federal Circuit in Hodge mandated that 
materiality be determined solely in accordance with the 
definition provided in 38 C.F.R. § 3.156(a).

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury incurred in or 
aggravated by wartime service.  38 U.S.C.A. § 1110 (West 
1991).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b) (2000).

The evidence which was available when the RO entered the 
final disallowance of the claim in October 1978 included 
service medical records showing that the veteran was seen in 
May 1968 for a rash of the groin area attributed to poison 
ivy.  In early June 1968, it was found that he had a furuncle 
of the medial aspect of the right thigh.  In mid-June 1968, 
he was given a cream for a mild pruritic area-the location 
of the area was not specified.  No skin disorders were 
complained of or noted on the separation examination 
performed in August 1968.  

Further, medical records from Benjamin Levy, M.D., a private 
physician, dated from 1974 to 1977, do not reflect treatment 
for any skin conditions.  Additionally, in a June 1978 
statement, the veteran's spouse related that the veteran had 
experienced itching of the groin, as well as "knots" of the 
upper inside of the thigh.  She reported that the knots 
sometimes developed into open sores.  She indicated that she 
had been aware of the veteran's skin problem since 1974.  

Evidence received since the time of the October 1978 final 
disallowance of the claim includes reports of the veteran's 
treatment at a VA outpatient clinic from October 1978 to 
March 1979.  When the veteran was seen at a VA clinic in 
October 1978, he stated that there had been a pruritic rash 
in the groin area for the past several months.  Physical 
examination showed a scaly eruption involving the groin and 
upper thighs, and the impression was tinea cruris.  In 
January 1979, the assessment was that the veteran had a skin 
eruption from possible chemical poisoning.  The assessment 
was hidradenitis suppurativa.

Also added to the record since the October 1978 final 
disallowance of the claim were transcripts of the veteran's 
testimony at hearings held in August 1998 and in March 2001.  
In testimony provided at those hearings, the veteran stated 
that a groin rash from "jungle rot" has recurred over the 
years.  He indicated treatment by a Dr. Pitchers at some time 
during the period from about 1968 to 1978, as well as 
treatment at Hartford Hospital.  

The Board finds that the additional evidence was not 
available for VA review in October 1978, and that it is not 
merely cumulative or redundant of the evidence then of 
record.  Moreover, inasmuch as the evidence tends to 
demonstrate continuity of symptomatology of an inservice skin 
condition, the Board is satisfied that the evidence bears 
directly and substantially upon the specific matter under 
consideration and is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
The claim is therefore reopened.  To this limited extent, the 
appeal is granted.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The new law applies to all claims 
filed on or after the date of the law's enactment, as well as 
to claims filed before the date of the law's enactment, and 
not yet finally adjudicated as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000); VAOPGCPREC 11-2000 
(Nov. 27, 2000).  The new law contains revised notice 
provisions, and additional requirements pertaining to VA's 
duty to assist.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to 
be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).

It is the Board's conclusion that the new law does not 
preclude the Board from adjudicating the veteran's claim of 
service connection for a skin disorder.  This is so because 
the Board is taking action favorable to the veteran by 
reopening the claim.  Reopening the claim, without referral 
to the RO for initial consideration of the question under the 
new law, poses no risk of prejudice to the veteran.  
Bernard v. Brown, 4 Vet. App. 384 (1993).


ORDER

The claim of service connection for a skin disorder is 
reopened; to this limited extent, the appeal is granted.


REMAND

The veteran asserts that he now has PTSD.  He maintains that 
he sleeps very poorly because of disturbing thoughts he has 
about Vietnam combat experiences.  

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed inservice stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  
38 C.F.R. § 3.304(f) (2000); Cohen v. Brown, 10 Vet.App. 128 
(1997).  

With respect to PTSD, the record establishes that the veteran 
was awarded the Combat Infantryman's Badge; accordingly, he 
is deemed to have been exposed to combat-related stressors.  
On VA psychiatric examination in November 1997, the diagnosis 
on Axis I was generalized anxiety disorder.  Exposure to war 
experiences was referenced on Axis IV, indicating that such 
exposure was regarded as having an impact on the primary 
diagnosis.  In August 1998, the diagnosis on Axis I was 
primary insomnia.  The VA examiner again noted exposure to 
war experiences on Axis IV, but commented that, although 
insomnia was possibly related to the veteran's wartime 
experiences, he did not fulfill criteria for a diagnosis of 
PTSD.  

It does not appear that the veteran's claims file was 
available for review by VA psychiatrists prior to their 
examinations.  The Court has held that examinations for 
compensation and pension purposes conducted without 
contemporaneous review of the veteran's claims file are 
deficient for rating purposes.  Procelle v. Derwinski, 2 Vet. 
App. 629 (1992).  

With respect to the veteran's skin disorder, the veteran has 
referred to receiving treatment for a recurrent skin rash 
from private medical sources.  VA has a duty to assist the 
appellant in the development of facts pertaining to his 
claim.  The Court has held that the duty to assist the 
claimant in obtaining and developing available facts and 
evidence to support his claim includes obtaining all relevant 
medical records.  Littke v. Derwinski, 1 Vet.App. 90 (1990).

Further, the February 1998 rating decision points out that 
the RO denied service connection for a skin disorder on the 
basis that the claim was not well-grounded.  The Board notes 
that the new law eliminated the well-grounded claim 
requirement.  Moreover, the new law contains revised notice 
provisions, and additional requirements pertaining to VA's 
duty to assist.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) 
(to be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107).  

The RO has not yet considered either of the veteran's claims 
in the context of the new law.  Nor has the veteran had an 
opportunity to prosecute his claims in that context.  
Consequently, in order to ensure the veteran due process of 
law, and to avoid the possibility of prejudice, the Board 
will remand the claims to the RO.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993).

In view of the foregoing, the case is REMANDED for the 
following action:

1.  The veteran should be requested to 
clearly identify non-VA medical sources 
which have provided treatment for any 
psychiatric disorder or a skin disorder 
since service.  Names, addresses and 
dates of treatment should be specified.  
After obtaining a consent to the release 
of medical records from the veteran, the 
RO should request copies of the medical 
records from all identified sources which 
are not already in the claims folder.  As 
well, the RO should obtain all VA medical 
(inpatient and outpatient treatment) 
records of the veteran, not currently of 
record.  All medical records obtained 
should be added to the claims folder.

2.  After the development requested in 
instruction # 1 above has been completed, 
the RO should schedule the veteran for a 
VA psychiatric examination, to be 
performed by a physician other than the 
physicians who examined the veteran in 
either November 1997 or August 1998.  The 
examiner must review the entire claims 
folder, including a copy of this remand, 
prior to the examination and he/she 
should indicate in the report of 
examination that a review of the claims 
folder was accomplished.  The purpose of 
the examination is to determine whether 
or not the veteran now has PTSD.  All 
examination findings, along with the 
complete rationale for the opinion 
expressed, should be set forth in a 
typewritten report.

Additionally, when the development 
requested in instruction # 1 above has 
been completed, the RO should schedule 
the veteran for a dermatologic 
examination.  Again, the examiner must 
review the entire claims folder, 
including a copy of this remand, prior to 
the examination and he/she should 
indicate in the report of examination 
that a review of the claims folder was 
accomplished.  The physician should 
render an opinion as to whether any 
current skin disorder is, at least as 
likely as not, attributable to military 
service.  All examination findings, along 
with the complete rationale for the 
opinion expressed, should be set forth in 
a typewritten report.

3.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with the 
remand.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  

4.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 (2000), is completed.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

5.  After completion of the requested 
development and any other indicated 
development and/or notification action, 
the RO should again adjudicate the claims 
of service connection for PTSD and for a 
skin disorder.  If any benefit sought on 
appeal continues to be denied, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and afforded the 
opportunity to respond thereto before the 
claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals



 



